DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 03/05/2021

	Claim(s) 1, 2, 4-11, 13-16, and 18-23 are pending.
	Claim(s) 1, 10, 11, 15, 21, 22, and 23 have been amended.
	Claim(s) 3, 12, and 17 have been canceled.

	

Response to Arguments
Received 03/05/2021


Regarding independent claim(s) 1, 10, and 15:

Applicant’s arguments (Remarks, Page 12: ¶ 2 to Page 13: ¶ 1), filed 03/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Tamir et al. (US PGPUB No. 20180350084 A1), Hall et al. (US PGPUB No. 20170243346 A1), and Geisner et al. (US PGPUB No. 20130083173 A1) fails to teach the subject matter of “… providing, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.” Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 12: ¶ 2 to Page 13: ¶ 2), filed 03/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Eggert et al. (US PGPUB No. 20190057620 A1) fails to explicitly teach the subject matter of “… providing, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.” Moreover, Eggert et al. teaches an augmented presentation of data comprising a three-dimensional model and a user interface, however (1) Eggert et al. fails to explicitly teach 

Applicant’s arguments (Remarks Page 13: ¶ 3 to Page 14: ¶ 1), filed 03/05/2021, with respect to the rejection(s) of claim(s) 10 and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 10's and claim 15's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.


Regarding dependent claims 2, 4-9, 11, 13, 14, 16, and 18-23:

Applicant’s arguments (Remarks Page 14: ¶ 2-3), filed 03/05/2021, with respect to the rejection(s) of claim(s) 2, 4-9, 11, 13, 14, 16, and 18-23 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 10, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 

	

EXAMINER’S AMENDMENT

Claims 1, 2, 4-8, 10, 11, 13-16, and 18-23 are allowed.
	Claims 1, 8, 10, and 15 are amended.
(s) 3, 9, 12, and 17 have been canceled.

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Jeffrey R. Jeppsen on May 19, 2021.

Amended claims 1, 8, 10, and 15 and canceled claim 9 are as follows:


AMENDMENTS TO THE CLAIMS:

1. (currently amended) A method comprising:
	receiving two-dimensional video streams from a plurality of cameras, the two-dimensional video streams including multiple angles of a live event;
	determining boundaries of the live event from the two-dimensional video streams;
	identifying a location of a live object during the live event;
	identifying one or more players in the live event;
	identifying poses of each of the one or more players during the live event;
	identifying one or more social network profiles that correspond to the one or more players in the live event;

	generating a simulation of the three-dimensional model;
providing a presentation of the simulation of the three-dimensional model as an augmentation of real-world content in a cross-reality view presented to a user, the real-world content including a presentation of the live event that is different from the presentation of the simulation of the three-dimensional model in the cross-reality view; and
providing, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of one or more links to the one or more social network profiles of the one or more players and a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.

	8. (currently amended) The method of claim 7, further comprising:
	identifying one or more additional social network profiles that correspond to additional people that are in the two-dimensional video streams, wherein the additional people include spectators to the live event; and
	providing one or more additional links to the one or more additional social network profiles within the simulation.



	10. (currently amended) A system comprising:
	one or more processors coupled to a memory;
	a processing module stored in the memory and executable by the one or more processors, the processing module operable to receive two-dimensional video streams from a plurality of cameras, the two-dimensional video streams including multiple angles of a live event;
	a machine learning module stored in the memory and executable by the one or more processors, the machine learning module operable to generate a machine learning model to determine boundaries of the live event from the two-dimensional video streams and identify a location of a live object during the live event;
	a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine learning model, identify one or more players in the live event, identify one or more social network profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event; 
	a simulation module stored in the memory and executable by the one or more processors, the simulation module operable to, based on the machine learning model, generate a three-dimensional model of the live event based on the boundaries of the live event, the location of the live object during the live event, and the poses of each of the one or more players during the live event and generate a simulation of the three-dimensional model; and

wherein the user interface module is operable to provide, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of one or more links to the one or more social network profiles of the one or more players and a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.

	15. (currently amended) A non-transitory computer storage medium encoded with instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	receiving two-dimensional video streams from a plurality of cameras, the two-dimensional video streams including multiple angles of a live event;
	determining boundaries of the live event from the two-dimensional video streams;
	identifying a location of a live object during the live event;
	identifying one or more players in the live event;
	identifying poses of each of the one or more players during the live event;
identifying one or more social network profiles that correspond to the one or more players in the live event;
	generating a three-dimensional model of the live event based on the boundaries of the live event, the location of the live object during the live event, and the poses of each of the one or more players during the live event; 
	generating a simulation of the three-dimensional model; 
providing a presentation of the simulation of the three-dimensional model as an augmentation of real-world content in a cross-reality view presented to a user, the real-world content including a presentation of the live event that is different from the presentation of the simulation of the three-dimensional model in the cross-reality view; and
providing, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of one or more links to the one or more social network profiles of the one or more players and a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.




Allowable Subject Matter

Claims 1, 2, 4-8, 10, 11, 13-16, and 18-23 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 10, and 15 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

a machine learning module stored in the memory and executable by the one or more processors, the machine learning module operable to generate a machine learning model to determine boundaries of the live event from the two-dimensional video streams and identify a location of a live object during the live event;
	a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine learning model, identify one or more players in the live event, identify one or more social network profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event; 

a user interface module stored in memory and executable by the one or more processors, the user interface module operable to provide a presentation of the simulation of the three-dimensional model as an augmentation of real-world content in a cross-reality view presented to a user, the real-world content including a presentation of the live event that is different from the presentation of the simulation of the three-dimensional model in the cross-reality view;
wherein the user interface module is operable to provide, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of one or more links to the one or more social network profiles of the one or more players and a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.


Wherein:



Tamir et al. (US PGPUB No. 20180350084 A1) teaches a machine learning module stored in the memory and executable by the one or more processors, the machine learning module operable to generate a machine learning model to determine aspects of the live event from the two-dimensional video streams and identify a location of a live object during the live event, and a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine learning model, identify one or more players in the live event, identify one or more profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event. However, Tamir et al. fails to disclose a machine learning module stored in the memory and executable by the one or more processors, the machine learning module operable to generate a machine learning model to determine boundaries of the live event from the two-dimensional video streams and identify a location of a live object during the live event; a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine learning model, identify one or more players in the live event, identify one or more social network profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event; a simulation module stored in the memory and executable by the one or more processors, the simulation module operable to, 
Hall et al. (US PGPUB No. 20170243346 A1) teaches determine boundaries of the live event from the two-dimensional video streams and identify a location of a live object during the live event. However, Hall et al. fails to disclose a machine learning module stored in the memory and executable by the one or more processors, the machine learning module operable to generate a machine learning model to determine boundaries of the live event from the two-dimensional video streams and identify a location of a live object during the live event; a tracking module stored in the memory 
Geisner et al. (US PGPUB No. 20130083173 A1) teaches a simulation module stored in the memory and executable by the one or more processors, the simulation  fails to disclose a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine learning model, identify one or more players in the live event, identify one or more social network profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event; and wherein the user interface module is operable to provide, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of one or more links to the one or more social network profiles of the one or more players and a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.
Eggert et al. (US PGPUB No. 20190057620 A1) teaches a user interface module stored in memory and executable by the one or more processors, the user interface module operable to provide a presentation of the simulation of the three- fails to disclose a machine learning module stored in the memory and executable by the one or more processors, the machine learning module operable to generate a machine learning model to determine boundaries of the live event from the two-dimensional video streams and identify a location of a live object during the live event; a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine learning model, identify one or more players in the live event, identify one or more social network profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event; and, wherein the user interface module is operable to provide, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of one or more links to the one or more social network profiles of the one or more players and a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.
Marti et al. (US Patent No. 8484564 B1) teaches a presentation of one or more links to the one or more social network profiles of the one or more players. However, Marti et al. fails to disclose a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine 
Hutten (US Patent No. 10649613 B2) teaches a user interface module stored in memory and executable by the one or more processors, the user interface module operable to provide a presentation of the simulation of the three-dimensional model as  fails to disclose a machine learning module stored in the memory and executable by the one or more processors, the machine learning module operable to generate a machine learning model to determine boundaries of the live event from the two-dimensional video streams and identify a location of a live object during the live event; a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine learning model, identify one or more players in the live event, identify one or more social network profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event; and, wherein the user interface module is operable to provide, together with the presentation of the simulation of the three-dimensional model and as an additional augmentation of the real-world content in the cross-reality view presented to the user, a presentation of one or more links to the one or more social network profiles of the one or more players and a presentation of an additional three-dimensional model, the additional three-dimensional model being of buttons for controlling the presentation of the simulation.
Beresford et al. (US PGPUB No. 8363980 B2) teaches a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, identify one or more players in the live event, identify one or more profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event. However, Beresford et al. fails to disclose a machine learning module stored in the memory and executable by the one or more processors, the machine learning module operable to generate a machine learning model to determine boundaries of the live event from the two-dimensional video streams and identify a location of a live object during the live event; a tracking module stored in the memory and executable by the one or more processors, the tracking module operable to, based on the machine learning model, identify one or more players in the live event, identify one or more social network profiles that correspond to the one or more players in the live event, and identify poses of each of the one or more players during the live event; a simulation module stored in the memory and executable by the one or more processors, the simulation module operable to, based on the machine learning model, generate a three-dimensional model of the live event based on the boundaries of the live event, the location of the live object during the live event, and the poses of each of the one or more players during the live event and generate a simulation of the three-dimensional model; and a user interface module stored in memory and executable by the one or more processors, the user interface module operable to provide a presentation of the simulation of the three-dimensional model as an augmentation of real-world content in a cross-reality view presented to a user, the real-world content including a presentation of the live event that is different from the 
As a result of the limitations of independent claims 1, 10, and 15 as well as dependent claims 2, 4-8, 11, 13, 14, 16, and 18-23 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616